Case 1:19-md-02902-RGA Document 524 Filed 07/02/21 Page 1 of 2 PageID #: 7188


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  In re Sitagliptin Phosphate (’708 & ’921) Patent       C.A. No. 19-md-2902-RGA
  Litigation


  MERCK SHARP & DOHME CORP.,

                        Plaintiff,                       C.A. No. 20-949-RGA

         v.                                              C.A. No. 20-1099-RGA

  AUROBINDO PHARMA LIMITED and
  AUROBINDO PHARMA USA, INC.,

                        Defendants.


 DEFENDANTS AUROBINDO PHARMA LIMITED and AUROBINDO PHARMA USA,
   INC.’S NOTICE TO TAKE VIRTUAL DEPOSITION OF ALLAN S. MYERSON

       PLEASE TAKE NOTICE, pursuant to Federal Rule of Civil Procedure 30, Defendants

Aurobindo Pharma Limited and Aurobindo Pharma USA, Inc., by and through their counsel, shall

take the oral deposition of Allan S. Myerson. The deposition will commence at 9:00 a.m. (eastern)

on Tuesday, August 3, 2021 via Zoom.

       The deposition shall take place before a court reporter, notary public, or other person

authorized by law to administer oaths, and will continue until complete. The deposition will be

recorded by stenographic means and on videotape. The deposition transcript and/or videotape may

be used at an evidentiary hearing or trial in accordance with the Federal Rules of Evidence and the

Federal Rules of Civil Procedure.
Case 1:19-md-02902-RGA Document 524 Filed 07/02/21 Page 2 of 2 PageID #: 7189


Dated: July 2, 2021
                                      SMITH, KATZENSTEIN & JENKINS LLP
 OF COUNSEL:
                                      /s/ Eve H. Ormerod
 Steven J. Moore                      Eve H. Ormerod (No. 5369)
 James E. Nealon                      1000 West Street, Suite 1501
 WITHERS BERGMAN LLP                  Wilmington, DE 19801
 1700 East Putnam Avenue, Suite 400   (302) 652-8400
 Greenwich, CT 06870-1366             eormerod@skjlaw.com
 (203) 302-4100
 steven.moore@withersworldwide.com    Attorneys for Defendants Aurobindo Pharma
 james.nealon@withersworldwide.com    Limited and Aurobindo Pharma USA, Inc.




                                      2
